DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-15, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the drawing objections, applicant argues that FIG. 1A shows two magnetic cylinders 141 and 142. This is not found persuasive. FIG. 1A of the present invention is a 2D and cannot show a 3D “cylinder” as claimed.
The 35 USC 112(b) rejection made in the Office Action mailed on 02/25/2022 is hereby withdrawn as a result of amendment made in the reply filed on 04/25/2022.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandes (U.S. Patent No. 4,531,108) in view of Sturcken et al. (U.S. PG. Pub. No. 2014/0167898 A1) and Witzani et al. (U.S. PG. Pub. No. 2010/0328007 A1).
With respect to claim 1, Brandes teaches a thin film magnetic core (U and E cores) of a thin film inductor (FIG. 2), the thin film magnetic core comprising:
a first end portion 7;
a second end portion 3 opposite to the first end portion;
a plurality of magnetic cylinders 11 and 4-6 separated from each other, the plurality of magnetic cylinders is rod-shaped, a first end (upper end) of each magnetic cylinder in the plurality of magnetic cylinders is in contact with the first end portion, and a second end (lower end) of each magnetic cylinder in the plurality of magnetic cylinders is in contact with the second end portion, the plurality of magnetic cylinders comprising:
at least two winding magnetic cylinders 4-6 and two non-winding magnetic cylinders 11, the at least two winding magnetic cylinders being located between the two non-winding magnetic cylinders; and
at least one type-1 gap 2 is provided in an area located between two adjacent winding magnetic cylinders, a length direction (vertical direction) of the type-1 gap being parallel to a direction of hard magnetization of the magnetic thin film, the type-1 gap passes through the area of at the first end portion 
[the first end portion of] the thin magnetic core comprising:
at least two magnetic thin films, and a width w1 of the type-1 gap is less than or equal to 100 micrometers, at least two magnetic thin films are laminated and overlap each other, and a sum of widths of all type-1 gaps in each magnetic thin film is the same.
Sturcken et al., hereinafter referred to as “Sturcken,” teaches a thin film magnetic core (FIGs. 1-2) comprising:
at least two magnetic thin films 104, the at least two magnetic thin films are laminated and overlap each other (para. [0027]). The combination of the at least two magnetic thin films of Sturcken to the thin film magnetic core of Brandes would result in “a sum of widths of all type-1 gaps in each magnetic thin film is the same” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least two thin films as taught by Sturcken to the thin film magnetic core of Brandes to suppress eddy current (para. [0027]).
Witzani et al., hereinafter referred to as “Witzani,” teaches an inductor 1 (FIG. 1) comprising:
a width w1 of the type-1 gap (any gap 16a-16c) is less than or equal to 100 micrometers (para. [0022]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap width as taught by Witzani to the thin film magnetic core of Brandes to provide the required magnetic saturation characteristic.
With respect to claim 2, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the width w1 of the type-1 gap is less than or equal to 10 micrometers (Witzani, para. [0022]).
With respect to claim 3, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the first end portion is parallel to the second end portion (Brande, col. 4, lines 7-9).
With respect to claim 4, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the plurality of magnetic cylinders are parallel to each other (Brandes, col. 4, lines 4-8).
With respect to claim 5, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 4, wherein each magnetic cylinder is vertical to the first end portion of the thin film magnetic core (Brandes, col. 3, lines 44-45).
With respect to claim 6, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein distances between every two adjacent magnetic cylinders are the same (Brandes, col. 3, lines 44-45), Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 7, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the thin film inductor further comprises windings 10, each winding winds around one winding magnetic cylinder, and winding directions of all the windings are the same (Brandes, col. 3, lines 46, Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 8, Brandes in view of Sturcken and Witzani teaches the thin film inductor according to claim 1, wherein each magnetic thin film is made of a same material (Sturcken, paras. [0027] and [0030]).
With respect to claim 9, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the at least two magnetic thin films comprise a first magnetic thin film and a second magnetic thin film, a quantity of type-1 gaps in the first magnetic thin film is the same as a quantity of type-1 gaps in the second magnetic thin film, and the type-1 gaps in the first magnetic thin film overlap the type-1 gaps in corresponding positions in the second magnetic thin film (Brandes, col. 3, lines 56-57, Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 10, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 9, wherein the quantity of type-1 gaps in the first magnetic thin film is greater than or equal to 1 (Brandes, col. 3, lines 56-57, and Witzani, para. [0022]).
With respect to claim 11, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein each of the at least two magnetic thin films comprises a same quantity of type-1 gaps, and the type-1 gaps in corresponding positions comprised in any two magnetic thin films in the at least two magnetic thin films overlap each other (Brandes, col. 3, lines 56-57, Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 12, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein at least one type-2 gap (either gap 16a or 16c in Witzani) is provided in each of the non-winding magnetic cylinders, and a width w2 of the type-2 gap is less than or equal to one millimeter (Witzani, para. [0022]). The incorporation of gap structure 16a or 16c in Witzani to the magnetic core structure of Brandes would result in the gap structure as claimed.
With respect to claim 13, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 12, wherein the width w2 of the type-2 gap satisfies 10 micrometers ≤ w2 ≤ 50 micrometers (Witzani, para. [0022]).
With respect to claim 14, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 12, the at least two magnetic thin films comprise a first magnetic thin film and a second magnetic thin film, a quantity of type-2 gaps in the first magnetic thin film is the same as a quantity of type-2 gaps in the second magnetic thin film, and the type-2 gaps in the first magnetic thin film overlap the type-2 gaps in corresponding positions in the second magnetic thin film (Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 15, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 12, wherein each of the at least two magnetic thin films comprises a same quantity of type-2 gaps, and the type-2 gaps in corresponding positions comprised in any two magnetic thin films in the at least two magnetic thin films overlap each other (Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 19, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the at least two magnetic thin films are formed using a mask (Sturcken, paras. [0035]-[0036]). The process limitations “using a mask” in claim19 does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 20, Brandes in view of Sturcken and Witzani teaches the thin film magnetic core of claim 1, wherein the two non-winding magnetic cylinders are connected to the two winding magnetic cylinders in parallel to divert a part of a flux in the two winding magnetic cylinders in a direction of hard magnetization to the two non-winding magnetic cylinders (Brandes, col. 4, lines 4-12).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837